       Case 1:20-cv-00938-TSC Document 1 Filed 04/09/20 Page 1 of 19




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


JONATHAN LEE JACKSON                   )
542 N. Liberty St.                     )
Belleville, MI 48111,                  )
                                       )
                   Plaintiff,          )
                                       )
      v.                               )       Civil Action No. 1:20-cv-00938
                                       )
SECRETARY OF DEPARTMENT                )
OF NAVY                                )
1000 Navy Pentagon, Rm. 4D652          )
Washington, DC 20350,                  )
                                       )
                   Defendant.          )


                                   COMPLAINT
           (Review of Decisions of Board for Correction of Naval Records
                and Secretarial Removal from Navy Promotion List)

                                    Summary

   1. This is an action by an active duty naval officer who seeks the correction of

      his record and, thereafter, reconsideration of a decision by the Secretary of the

      Navy (“the Secretary”) to remove his name from a list of officers selected for

      promotion.

   2. The Secretary removed plaintiff’s name from the promotion list even though

      he had prevailed in material respects before the Board for Correction of Naval

      Records (“BCNR”) and had been selected by a Special Selection Board (“SSB”)

      on the basis of a corrected service record. The BCNR’s decisions, which also

      denied relief in material respects, did not satisfy the standards Congress




                                           1
    Case 1:20-cv-00938-TSC Document 1 Filed 04/09/20 Page 2 of 19



   prescribed in § 10(e) of the Administrative Procedure Act, 5 U.S.C. § 706(2)

   (“APA”). The Secretary’s action removing plaintiff’s name from the promotion

   list was predicated on the BCNR’s decisions and was deficient under the

   similar standards Congress prescribed in 10 U.S.C. § 628(g)(2). The BCNR

   rendered three decisions on plaintiff’s case, none of them compliant with fa-

   miliar principles of federal administrative law and the jurisprudence of this

   Circuit.

3. Commander Jackson seeks a remand with instructions (a) for the BCNR to

   explain and reconsider its decision and (b) if the BCNR grants the remaining

   record-correction relief plaintiff has requested, for the Secretary to reconsider

   his decision to remove plaintiff’s name from the promotion list, both such ac-

   tions to be accomplished by a date certain in light of the long time this case

   has consumed within the Navy and before the BCNR.

                                Jurisdiction

4. The Court has jurisdiction under 28 U.S.C. § 1331. The statutes that give rise

   to federal questions are the APA and 10 U.S.C. §§ 628(g)(2) and 1552.

                                   Venue

5. Venue is proper in this District. 28 U.S.C. § 1391(e).

                                   Parties

6. Plaintiff is an active duty Commander in the U.S. Navy. He resides at the ad-

   dress stated in the caption. He has been a naval aviator for over 27 years. Ac-

   cording to the BCNR, “[h]is overall record reflects exemplary service.”

7. Defendant is the Secretary of the Navy. He is responsible for the overall


                                      2
 Case 1:20-cv-00938-TSC Document 1 Filed 04/09/20 Page 3 of 19



administration of the Department of the Navy, including the correction of na-

val records and the promotion of commissioned officers.




                                 3
    Case 1:20-cv-00938-TSC Document 1 Filed 04/09/20 Page 4 of 19



                                    Facts

         The Admiral’s Mast and the Detachment for Cause

8. In 2011, plaintiff was accused of violating the Navy’s sexual harassment pol-

   icy and of conduct unbecoming an officer and a gentleman (using defamatory

   or derogatory language, buying beer for subordinates, and sticking an um-

   brella between a subordinate’s legs). The allegations led to non-judicial pun-

   ishment (“NJP” or “Admiral’s Mast”) proceedings at which he was issued a

   punitive letter of reprimand.

9. Plaintiff was also detached for cause (“DFC”) from his assignment as Com-

   manding Officer of the Navy’s Electronic Attack Squadron 134.

10. Plaintiff appealed the Admiral’s Mast on December 19, 2011. His appeal was

   denied on January 21, 2012.

11. He was not required to show cause for retention in the Navy. Correspondence

   concerning this decision was placed in his record.

12. The adverse material in plaintiff’s record rendered him non-competitive for

   promotion and he was repeatedly passed over for Captain.

                            The BCNR’s First Decision

13. Plaintiff sought relief from the BCNR in 2015. The BCNR proceedings, in-

   cluding two requests for reconsideration, took until March 6, 2020.

14. Plaintiff contended that, among other things, the findings of the Admiral’s

   Mast were erroneous and based on biased accusations and a shadow inves-

   tigation and that he was prejudiced by a variety of procedural errors such as

   not being afforded a reasonable opportunity to consult with counsel, not being


                                      4
    Case 1:20-cv-00938-TSC Document 1 Filed 04/09/20 Page 5 of 19



   permitted to call witnesses, not being afforded sufficient time to prepare his

   defense, and not being afforded an opportunity to comment on the investi-

   gation.

15. Plaintiff contended that, notwithstanding the so-called “vessel exception,” he

   was improperly denied the right to reject non-judicial punishment and demand

   trial by court-martial in accordance with Article 15 of the Uniform Code of

   Military Justice, 10 U.S.C. § 815.

16. He also contended that it was a violation of due process to deny him the op-

   portunity to comment on adverse information on the basis of which some of

   the allegations against him were found to have been substantiated.

17. He contended that Inspector General (“IG”) Reports of Investigation (“ROIs”)

   that figured in the case did not meet Navy standards and that an Equal Opportunity

   Report was incomplete.

18. He complained that the Admiral’s Mast was designed and conducted so as

   to preclude him from challenging the findings of guilty and that the proceed-

   ings were infected by unlawful command influence.

19. Plaintiff asked that the IG investigations be deemed unsubstantiated and that all

   related paperwork be removed from his record; that the Admiral’s Mast be re-

   moved from his record, along with any reference to it in his fitness reports; that

   all documents relating to the DFC be removed from his record; and that he be

   considered by an SSB for promotion to Captain, with retroactive date of rank and

   back pay if selected.




                                        5
    Case 1:20-cv-00938-TSC Document 1 Filed 04/09/20 Page 6 of 19



20. Without a hearing or even an advisory opinion from the Navy, the BCNR denied

   plaintiff’s application on June 29, 2015.

                             The BCNR’s Second Decision

21. On September 8, 2015, through the Navy’s General Litigation Division,

   plaintiff’s (successor) counsel sought an informal remand on the ground that

   the BCNR’s letter ruling fell impermissibly short of the minimum require-

   ments for dealing with non-frivolous arguments. The request explained that

   the letter ruling was utterly lacking in detail, failed even to note what plaintiff’s

   arguments were, much less how the BCNR had analyzed them, and would be

   extremely likely to lead to a remand on APA review. The request listed 13 non-

   frivolous issues as to which the BCNR had neglected to explain itself.

22. The BCNR took the case back to try again.

23. On February 1, 2017, the BCNR ruled a second time.

24. The BCNR expressly found that plaintiff had exhausted his remedies within the

   Department of the Navy.

25. The BCNR’s 2017 decision went into more detail than it had in 2015, holding that

   it had no jurisdiction with respect to the IG investigations. Noting that plaintiff’s

   record did not contain a copy of those investigations, it wrote, “Accordingly, the

   Board declined to consider corrective action with respect to the IG investigations,

   findings, and resultant reports.”

26. The BCNR also noted that the regulations governing IG investigations do not pro-

   vide an appeals process for IG reports, “but concluded that the final report of the

   IG and the procedures following its signature, fell beyond the scope of the


                                        6
    Case 1:20-cv-00938-TSC Document 1 Filed 04/09/20 Page 7 of 19



   BCNR’s authority and were outside the cognizance of the Board.”

27. Because nothing in plaintiff’s record directly related to the IG report itself, and

   given the IG’s role “and the lack of authority for the Board to correct the distinct

   and independent final report of [the] Navy IG, the Board declined to grant relief

   on [Commander Jackson’s] request to deem all IG investigations into alleged mis-

   conduct unsubstantiated, and to strike all adverse paperwork association with the

   IG investigation from [his] record.”

28. The BCNR found that the Admiral’s Mast was without procedural error, but that

   its timing was unjust. It “noted the lack of opportunity for [plaintiff] to review

   and respond to the substantiated IG allegations prior to the Admiral’s Mast,” and

   “that the fitness report for the period ending 10 December 2011, contained refer-

   ence to substantiated allegation for which [he] did not have sufficient opportunity

   to respon[d] and rebut prior to their adjudication at Admiral’s Mast.”

29. The BCNR recommended (a) removal of the documentation relating to the Ad-

   miral’s Mast, fitness report, decision not to require plaintiff to show cause for his

   retention, and DFC; (b) setting aside his passovers for promotion to Captain; and

   (c) referral of his record to an SSB for remedial promotion consideration.

30. The Secretary’s delegate approved the limited corrective action the BCNR rec-

   ommended.

31. Plaintiff tried without success to persuade the Navy IG (“NAVIG”) to correct the

   ROIs.




                                        7
    Case 1:20-cv-00938-TSC Document 1 Filed 04/09/20 Page 8 of 19



       The Special Selection Board and the Removal from the Promotion List

32. Plaintiff’s record, as corrected by the BCNR, was referred to an SSB, which,

   later in 2017, recommended him for promotion after comparing his corrected

   record with those of other naval officers.

33. On March 21, 2018, however, plaintiff was notified that the Navy was considering

   withholding his promotion on the basis of one of the IG investigations.

34. Plaintiff responded on April 5, 2018, reiterating numerous serious deficiencies

   in that ROI about which he had already complained:

   (a) General incompleteness;
   (b) Interviews conducted by the Pacific Fleet IG did not comply with
   the protocol set forth in the Naval IG Investigations Manual, resulting
   in a flawed investigation;
   (c) The investigator ignored or failed to develop relevant information
   from witnesses undermining the complainant’s credibility or tending
   to exonerate plaintiff;
   (d) The investigator failed to interview witnesses who had relevant first-
   hand information and were readily available;
   (e) The investigator presented witness testimony out of context and
   without sufficient corroboration, in order to reach a predetermined
   conclusion;
   (f) The investigator failed to evaluate or even discuss witness credibil-
       ity;
   (g) The investigator treated uncorroborated assertions as fact;
   (h) One complainant improperly influenced others before and during
   the investigation;
   (i) Plaintiff’s conduct did not violate the Navy regulation prohibiting
   sexual harassment in the form of a hostile work environment;
   (j) He did not assault a named junior officer;
   (k) He did not use derogatory or defamatory language to or about sub-
   ordinate officers;
   (l) He did not improperly restrict subordinates from communicating
   with the IG; and



                                      8
    Case 1:20-cv-00938-TSC Document 1 Filed 04/09/20 Page 9 of 19



   (m) He was not afforded an opportunity to comment on the allegation
   that he had restricted protected communications.

35. Concerning the allegation in the ROI that plaintiff had poked a junior officer

   with an umbrella to see if he was asleep, as he was pretending to be, plaintiff’s

   submission noted that, quite simply, there is no “there” there and no reason to

   withhold his promotion on that basis. He explained that the matter had been

   fully addressed in a sworn statement from the officer in question, and that, as

   the putative “victim,” that officer’s unrebutted account is dispositive. Plaintiff

   reported that he spoken with the officer, who said he would welcome a tele-

   phone call if the Navy had any questions concerning the matter. Plaintiff pro-

   vided the officer’s telephone number, but no one called him.

36. The junior officer repeatedly disputed the account of events presented in the

   ROI: “I didn't of course like being bothered in this manner, but in no way do I feel I was

   assaulted or sodomized.” “I was shocked and saddened that it was classified as an assault

   and I think that's a gross injustice that should be rectified should be rectified.” “I continue

   to offer the appellate officials any help they need to make sure the truth really comes out

   in regards to the incidents that directly affected me.” “I was NOT sexually assaulted in

   any way and the continued suggestions that I was has subjected me to great embarrass-

   ment. I told the IG what I felt about that incident. I have stated numerous times that I

   was not assaulted and still my comments were taken out of context and mischaracterized.”

   “Unfortunately, my testimony as a witness and "victim" has been mischaracterized and

   misquoted by the IG and I write this letter to you as my previous attempts to tell my side

   of the story have gone unheard. I feel let down by the IG and the Flag Officer corps and


                                            9
   Case 1:20-cv-00938-TSC Document 1 Filed 04/09/20 Page 10 of 19



   defamed by the inaccuracies.” “CDR Jackson has been nothing but an exemplary officer

   his entire career and I count him as the greatest influence in my Navy career.” “I knew

   CDR Jackson was just joking and did not intend to make me uncomfortable.” “I hold CDR

   Jackson in the highest regard as a leader and a mentor. I consider him the best commander

   I have served with in the United States Navy.”

37. Nonetheless, on April 19, 2018, plaintiff’s superior, the Chief of Naval Research,

   recommended against the promotion. His endorsement was internally incon-

   sistent. On the one hand, it concluded that “CDR Jackson’s actions during the

   events outlined in the subject IG investigation were contrary to the Navy Ethos,

   and in my opinion, preclude him from promotion to Captain in the United States

   Navy.” On the other hand, it stated:

          5. Inconsistencies and irregularities in personal accounts and
          statements between the IG investigation and the BCNR- support-
          ing material [that plaintiff submitted] are very concerning. This
          creates a dilemma for anyone looking at this case attempting to
          characterize CDR Jackson’s judgment, behavior, and the as-
          sociated ready room climate while in command of VAQ-134
          [Electronic Attack Squadron 134]. I empathize with CDR Jack-
          son, in that the IG investigation failed to capture a more complete
          portrayal of the alleged circumstances, by incorporating a
          broader scope of witnesses – those who refuted the allegations
          subsequent to the IG investigation and associated NJP [Admi-
          ral’s Mast]. In my opinion, a thorough review of this entire matter
          is warranted. [Emphases added.]

38. On April 21, 2018, plaintiff submitted a complaint about the same ROI deficien-

   cies through the DoD IG hotline. The DoD IG closed the case without explanation

   on May 29, 2018.

39. On September 28, 2018 the Chief of Naval Operations (“CNO”) forwarded the




                                         10
   Case 1:20-cv-00938-TSC Document 1 Filed 04/09/20 Page 11 of 19



   file to the Secretary. His memorandum recited, among other things, that the

   Chief of Naval Research’s endorsement “notes inconsistencies amongst the

   NAVIG investigation, the BCNR materials, and CDR Jackson’s statements

   that call into question CDR Jackson’s fitness for promotion.” That statement

   does not accurately reflect the language quoted above from the endorsement.

   Indeed, the inconsistencies were cited not for the purpose of calling plaintiff’s

   fitness into question, but for calling into question the basis for the adverse ac-

   tion. The CNO’s endorsement made no reference to the Chief of Naval Re-

   search’s recommendation that “a thorough review of this entire matter is war-

   ranted.” It also accused plaintiff of having committed an assault on a subordi-

   nate, based on the IG report, even though that charge was not the basis for his

   having been punished at Admiral’s Mast.

40. On October 31, 2018, the Secretary removed plaintiff’s name from the pro-

   motion list. His approval consisted of his signature and the date; he appended

   no explanation. Nor did his approval refer to the Chief of Naval Research’s

   recommendation for a thorough review. So far as plaintiff knows, that rec-

   ommendation has never been acted on.

41. The Navy never took any steps to address the deficiencies plaintiff identified

   in the IG investigations before removing his name from the promotion list. No

   one acted on his request, for example, that a key percipient witness referred

   to above be contacted.

       The BCNR’s Third Decision (if the voting members ever saw it)

42. On February 6, 2019, still hoping to avoid litigation, plaintiff again


                                      11
   Case 1:20-cv-00938-TSC Document 1 Filed 04/09/20 Page 12 of 19



   requested reconsideration, pointing out the deficiencies in the BCNR’s sec-

   ond decision, including its claim that it lacked jurisdiction over NAVIG

   investigative reports.

43. The voting members of the BCNR met in executive session on January 23,

   2020.

44. On March 6, 2020, the BCNR’s Deputy Director, who was not a voting

   member of the BCNR panel that considered the case, sent plaintiff a letter

   denying the second request for reconsideration.

45. Requests for reconsideration that qualify under the BCNR’s regulations

   must be decided by the voting members rather than the staff. Lipsman v.

   Secretary of the Army, 335 F. Supp.2d 48, 53-55 (D.D.C. 2004).

46. The voting members did not sign the Deputy Director’s letter.

47. On March 19, 2020, plaintiff’s counsel emailed the Deputy Director to ask

   whether the voting members ever saw his March 6, 2020 letter, either be-

   fore or after he signed it.

48. The BCNR did not respond to that email.

49. The Deputy Director’s letter states that the BCNR had previously “incor-

   rectly determined that it lacked jurisdiction to correct an error or remove

   an injustice” in an IG ROI. Nonetheless, his letter recites that the BCNR

   refused to grant any relief beyond that previously awarded:

        The Board notes, however, that determinations of whether cor-
        rective action is warranted in such cases—and the form of that
        action—are matters within the Board’s discretion, and it de-
        clines to exercise that discretion to do so in this case.



                                   12
   Case 1:20-cv-00938-TSC Document 1 Filed 04/09/20 Page 13 of 19



         First, the Board noted that, even if there is an error or injustice
         in the NAVIG ROI, section 1552(a) permits the Secretary to
         decline to take corrective action, and the Board declines to do
         so here, because of the significant institutional costs related to
         the importance of maintaining unamended law enforcement
         ROIs. Amendment of such records would impose an impossi-
         ble administrative burden by requiring investigations to be con-
         tinually reinvestigated, which is one reason NAVIG ROIs are
         exempted from the amendment provisions of the Privacy Act.
         See 32 C.F.R. § 701.128(i)(4)(ii). Moreover, the purpose of an
         investigation is not to prove or disprove an allegation of crim-
         inality, or to establish the guilt or innocence of an individual.
         In contrast, a ROI is merely the repository for facts tending to
         prove or disprove an allegation, gathered through observation,
         interviews, and examination of documentary or physical evi-
         dence, obtained during the course of an investigation.

         The Board noted, in a related vein, that once an individual is
         the subject of an investigation (“titled”), that individual’s in-
         formation will remain in the database (“indexed”), unless there
         is mistaken identity or it is determined that no credible infor-
         mation existed at the time of the titling and indexing. If a per-
         son believes they were incorrectly titled as the subject of an
         investigation, they may appeal to the Department component
         head to obtain a review of the decision (DoD Inspector Gen-
         eral). The Board noted that there is no evidence that you have
         exhausted this potential remedy. Moreover, under the “credible
         information” titling and indexing standard applied by DoD
         components (including the NAVIG) authorized to conduct
         criminal investigations, the Board determined that the evidence
         you provided was insufficient to show that there was not [sic;
         presumably should read “no” as above] credible information in
         your case. The Board thus concluded that removal of your
         name from the NAVIG ROI or any other DON or DoD inves-
         tigation databases is not warranted. [Bracketed matter in-
         serted.]

         Furthermore, the Board noted that the ROI is not maintained in
         your OMPF [Official Military Personnel File], and that all ad-
         verse administrative actions—including removal of your name
         from the promotion list—based upon the information contained
         in the ROI afforded you an opportunity to review the ROI and
         provide matters in rebuttal for the SECNAV’s consideration.

50. The Code of Federal Regulations section cited in the Deputy Director’s letter is




                                       13
   Case 1:20-cv-00938-TSC Document 1 Filed 04/09/20 Page 14 of 19



   found in the subpart of the Department of the Navy Privacy Program that sets

   forth and explains Privacy Act exemptions for specific Navy systems of records.

   See 32 C.F.R. subpt G. Section 701.128(i)(4)(ii) exempts IG investigations

   from subsections (d) and (f) of the Privacy Act, 5 U.S.C. §§ 552a(d) & (f).

51. The full text of the explanation from which the Deputy Director quoted is:

         Reasons (ii) [for the exemption] [f]rom subsections (d) and (f) because ac-
         cess to the records would inform individuals of the existence and nature of
         the investigation; provide information that might result in the concealment,
         destruction, or fabrication of evidence; possibly jeopardize the safety and
         well-being of informants, witnesses and their families; likely reveal and ren-
         der ineffectual investigatory techniques and methods and sources of infor-
         mation; and possibly result in the invasion of the personal privacy of third
         parties. Access could result in the release of properly classified information
         which could compromise the national defense or disrupt foreign policy.
         Amendment of the records would interfere with the ongoing investigation
         and impose an impossible administrative burden by requiring investigations
         to be continually reinvestigated.

52. The BCNR does not administer the Privacy Act and plaintiff had not invoked it

   in seeking relief from the BCNR.

53. The BCNR’s regulations state that “[t]he Board is not an investigative body,” 32

   C.F.R. § 723.2(b), and plaintiff did not ask that it conduct an investigation.

54. The BCNR’s assumption that plaintiff had not sought relief from the DoD IG

   disregarded the finding in its second decision that there is no appeal process for

   IG reports. See ¶ 26 supra.

55. In any event, the assumption was mistaken: plaintiff had sought relief from the

   DoD IG. See ¶ 38 supra.

56. The Department of Defense regulation on titling and indexing in criminal inves-

   tigations provides that “[j]udicial or adverse administrative actions will not be taken




                                           14
   Case 1:20-cv-00938-TSC Document 1 Filed 04/09/20 Page 15 of 19



   based solely on the existence of a titling or indexing record in a criminal investigation.”

   Dep’t of Defense Instruction No. 5505.07 § 1.2.f., at 3 (Feb. 28, 2018).

57. In contrast to the “no credible information” standard for titling and indexing ROIs

   cited by the Deputy Director, the Department of Defense regulation on military

   officer promotions that require Senate confirmation requires, inter alia, that “ad-

   verse information” be “credible,” and that “[t]o be credible, the information must

   be resolved and supported by a preponderance of the evidence.” Dep’t of Defense

   Instruction No. 1320.04 (Jan. 3, 2014), Encl. (4), ¶ 1.a, at 16.

58. In contrast, the evidentiary standard prescribed in the BCNR’s regulations is

   “probable material error or injustice.” 32 C.F.R. § 723.3(e)(2).

59. DoD Instruction 1320.04 also states (Enclosure 4, § 1.a.(1)(b)) that even if infor-

   mation is “credible,” it is not “considered adverse” if it concerns [m]inor infrac-

   tions without negative effect on an individual or the good order and discipline of

   the organization that: . . . 2. Did not result in more than a non-punitive rehabilita-

   tive counseling administered by a superior to a subordinate.”

60. The ROI is not “adverse” within the meaning of this regulation because the

   BCNR’s second decision set aside the Admiral’s Mast.

61. Promotions to Captain in the U.S. Navy are subject to Senate confirmation. 10

   U.S.C. § 624(c).

                                 Cause of Action

62. The averments of ¶¶ 1-61 are incorporated herein by reference.

63. The BCNR’s decisions are arbitrary and capricious, an abuse of discretion,




                                          15
   Case 1:20-cv-00938-TSC Document 1 Filed 04/09/20 Page 16 of 19



   unsupported by substantial evidence on the record as a whole, and contrary to

   law because the board—

   (a) failed to rule on non-frivolous allegations, contrary to Frizelle v.
       Slater, 111 F.3d 172 (D.C. Cir. 1997);
   (b) mistakenly analyzed the case as if it arose under the Privacy Act
       rather than the record-correction statute;
   (c) relied on an inapposite Privacy Act exemption regulation for the
       unfounded and irrelevant theory that exercising its authority un-
       der § 1552 to correct error and remove injustice would “re-
       quire[e] investigations to be continually reinvestigated”;
   (d) abdicated its duty to exercise its authority over ROIs on the basis
       that they are “merely the repository for facts tending to provide
       or disprove an allegation,” despite the fact that the disputed ROI
       was in fact relied on by the Navy in connection with the removal
       of plaintiff’s name from the promotion list;
   (e) proceeded on the assumption that plaintiff had failed to exhaust a po-
       tential DoD IG remedy even though (i) it had previously said there was
       no review process; (ii) it did not afford him fair notice that it was mak-
       ing that assumption, and (iii) that assumption was, in any event, false;
   (f) unlawfully imposed on plaintiff a duty to demonstrate that there was
       “no credible evidence” to support the IG report, thereby (i) abdicating
       its own independent duty as a “board of civilians” under § 1552 to
       correct error or remove injustice, and (ii) imposing an unwarranted
       burden of proof on plaintiff contrary to and in excess of the “probable
       material error or injustice” standard prescribed in the BCNR’s regula-
       tions and invoked in its decision;
   (g) relied on the ROI as a basis for administrative action, in violation of
       the Department of Defense titling and indexing regulation;
   (h) failed to explain its ruling in light of the record as a whole, thereby
       thwarting judicial review; and
   (i) voting members apparently never saw the Deputy Director’s March 6,
       2020 letter.

64. The removal of plaintiff’s name from the promotion list is arbitrary and

   capricious, an abuse of discretion, unsupported by substantial evidence on the

   record as a whole, a result of material error of fact and material administrative

   error, and otherwise contrary to law because it (a) rests on the BCNR’s legally



                                        16
Case 1:20-cv-00938-TSC Document 1 Filed 04/09/20 Page 17 of 19



deficient first and second decisions; (b) relies on the ROI as a basis for taking

administrative action; and (c) fails to address and resolve non-frivolous mate-

rial issues.




                                   17
         Case 1:20-cv-00938-TSC Document 1 Filed 04/09/20 Page 18 of 19



                                  Relief Requested

   65. Plaintiff prays that the Court—

         (a) remand his case to the BCNR for further proceedings that do not suffer

             from the errors set forth above and in which an examiner and voting

             members with no prior involvement will consider the case, such pro-

             ceedings to be completed and the record thereof provided to plaintiff

             and submitted to the Court within 60 days of the remand;

         (b) direct the Secretary to reconsider, without reliance on the ROI, whether

             to restore plaintiff’s name to the promotion list if, on remand, the BCNR

             has granted further relief, such reconsideration to be completed and the

             record thereof provided to plaintiff and submitted to the Court within

             60 days of the BCNR’s decision on remand; and

         (c) grant such other and further relief as may in the circumstances be just and

             proper.

                                         Respectfully submitted,



                                         Eugene R. Fidell
                                         (D.C. Bar No. 112003)
                                         Feldesman Tucker Leifer Fidell LLP
                                         1129 20th St., N.W., Suite 400
                                         Washington, DC 20036
                                         (202) 256-8675 (mobile)
                                         efidell@ftlf.com

                                         Attorney for Plaintiff

April 2020

Serve:          Attorney General of the United States
                United States Attorney for the District of Columbia


                                           18
Case 1:20-cv-00938-TSC Document 1 Filed 04/09/20 Page 19 of 19



     Secretary of the Navy




                             19
